DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 and 09/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 08/05/2019. 

Claim Objections
Claim 12 is objected to because of the following informalities:  the apparatus of claim 8.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the apparatus of claim 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 16-17, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2019/0327761 in view of Park et al., US 2011/0134813.
Claim 1, Suzuki discloses a method, comprising: 
receiving, by a user equipment of a communication network, information comprising a multiple transmission time interval uplink grant ([0134] base station apparatus 3 may transmit a first parameter and/or second parameter for indicating a value of the interval of the uplink Semi-Persistent Scheduling to the terminal apparatus 1 by including the parameters in higher layer signaling (RRC message), [0135] the base station apparatus 3 may use the first parameter and/or second parameter to configure the interval value of the Semi-Persistent Scheduling as 10 (10 subframes)) with cyclic redundancy check bits scrambled by a radio network temporary identifier ([0140] in a 
but is silent on, 
based on the information, determining a subset of data transmissions of a previous burst of data transmissions to be retransmitted by the user equipment; and 
based on the determining, performing retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant.  
However, as Park discloses based on the information, determining a subset of data transmissions of a previous burst of data transmissions to be retransmitted by the user equipment (fig 11, [0161] base station 100 transmits feedbacks for the uplink data bursts for channels A, B, and C to the mobile station 200 in subframes corresponding to the downlink subframe indices 1, 1, and 2 of the (i+2)-th frame. If the feedbacks are negative responses, the mobile station 200 retransmits the uplink data bursts for channels A, B, and C in subframes corresponding to the uplink subframe indices 0, 0, and 1 of the (i+2)-th frame); and 
based on the determining, performing retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant (fig 11, [0161] base station 100 transmits feedbacks for the uplink data bursts for channels A, B, and C to the mobile station 200 in subframes corresponding to the downlink subframe indices 1, 1, and 2 of the (i+2)-th frame. If the feedbacks are negative responses, the mobile station 200 retransmits the uplink data bursts for 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki invention with Park invention to include the claimed limitation(s) so as to allow the network to feedback information to the UE in order for the UE to determine whether to retransmit uplink data using the information provided by the network thereby improving system communications.   
Claim 2, Suzuki as modified discloses the method of claim 1, wherein the subset of data transmissions is of at least one physical uplink shared channel transmission (Suzuki [0038] Physical Uplink Shared Channel (PUSCH)) of the previous burst of data transmissions to be retransmitted (Park fig 11, [0161] base station 100 transmits feedbacks for the uplink data bursts for channels A, B, and C to the mobile station 200 in subframes corresponding to the downlink subframe indices 1, 1, and 2 of the (i+2)-th frame. If the feedbacks are negative responses, the mobile station 200 retransmits the uplink data bursts for channels A, B, and C in subframes corresponding to the uplink subframe indices 0, 0, and 1 of the (i+2)-th frame).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki invention with Park invention to include the claimed limitation(s) so as to allow the network to use an uplink shared channel in the retransmission process in order to carry both user data as well as control signal data.   
Claim 6, see claim 1 for the rejection, Suzuki discloses (fig 1, UE) a user equipment, comprising: 

at least one memory comprising computer program code (fig 1, [0158] one or more processors coupled with the one or more storage media to execute the instructions), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to receive information comprising a multiple transmission time interval uplink grant with cyclic redundancy check bits scrambled by a radio network temporary identifier; 
based on the information, determine a subset of data transmissions of a previous burst of data transmissions to be retransmitted by the user equipment; and 
based on the determining, perform retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant.  
Claim 7, see claim 2 for the rejection, Suzuki as modified discloses the user equipment according to claim 6, wherein the subset of data transmissions is of at least one physical uplink shared channel transmission of the previous burst of data transmissions to be retransmitted.   
Claim 16, Suzuki as modified discloses the user equipment according to claim 8, wherein the at least one process identification value comprises at least one hybrid automatic repeat request process identity (Suzuki [0067] The NDI and the redundancy version are also referred to as HARQ information, [0146] a field of information of an HARQ process number included within the downlink DCI format).    
Claim 17, Suzuki discloses a method, comprising: 

but is silent on, 
to identify a subset of data transmissions of a previous burst of data transmissions to be retransmitted by a network device; and 
based on the determining, sending the information towards the network device for use in retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant.  
However, as Park discloses to identify a subset of data transmissions of a previous burst of data transmissions to be retransmitted by a network device (fig 11, [0161] base station 100 transmits feedbacks for the uplink data bursts for channels A, B, and C to the mobile station 200 in subframes corresponding to the downlink subframe indices 1, 1, and 2 of the (i+2)-th frame. If the feedbacks are negative responses, the mobile station 200 retransmits the uplink data bursts for channels A, B, and C in subframes corresponding to the uplink subframe indices 0, 0, and 1 of the (i+2)-th frame); and 
based on the determining, sending the information towards the network device for use in retransmission of the subset of data transmissions using scheduled resources 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki invention with Park invention to include the claimed limitation(s) so as to allow the network to feedback information to the UE in order for the UE to determine whether to retransmit uplink data using the information provided by the network thereby improving system communications.   
Claim 21, see claim 17 for the rejection, Suzuki discloses (fig 4, base station apparatus) an apparatus, comprising: 
at least one processor (fig 4, processing unit); and 
at least one memory ([0010] (2) A base station apparatus according to an aspect of the present invention includes: at least one processor; and a memory) comprising computer program code ([0010] processor is configured to and/or programmed to transmit), the at least one memory and computer program code configured, with the at least one processor, to cause the apparatus at least to determine, by a network node of a communication network, information comprising a multiple transmission time interval uplink grant with cyclic redundancy check bits scrambled by a radio network temporary 
based on the determining, send the information towards the network device for use in retransmission of the subset of data transmissions using scheduled resources of the multiple transmission time interval uplink grant.  
Claim 25, Suzuki as modified discloses the apparatus of claim 22, wherein the at least one process identification value comprises at least one hybrid automatic repeat request process identity (Suzuki [0067] The NDI and the redundancy version are also referred to as HARQ information, [0146] a field of information of an HARQ process number included within the downlink DCI format). 
Claim(s) 3-4, 8-9, 18-10 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2019/0327761 and Park et al., US 2011/0134813 in view of Lee et al., US 2013/0242824.
Claim 3, Suzuki as modified discloses the method of claim 1, wherein the information comprises 
but Suzuki and Park invention is silent on, 
at least one process identification value associated with the previous burst of data transmissions to be retransmitted and a number of transmission time intervals scheduled by the multiple transmission time interval uplink grant.  
However, as Lee discloses at least one process identification value associated with the previous burst of data transmissions to be retransmitted ([0190] Upon reception of one or more UL grants by the WTRU, the WTRU may initiate the transmission (either initial transmission or re-transmission) of one or more TTI bundle(s), the UL/DL 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki and Park invention with Lee invention to include the claimed limitation(s) so as to allow the UE to determine from a UL grant including a HARQ process ID whether to retransmit one or more TTI bundle(s) in order for the network to receive UL data thereby enhancing network communication.   
Claim 4, Suzuki as modified discloses the method of claim 3, comprising: 
if the multiple transmission time interval uplink grant having cyclic redundancy check bits scrambled with a configured scheduled radio network temporary identifier, including configured grant-uplink control information in each data transmission of the subset (Lee [0190] Upon reception of one or more UL grants by the WTRU, the WTRU may initiate the transmission (either initial transmission or re-transmission) of one or more TTI bundle(s), the UL/DL subframe configuration, the intended HARQ process ID, which may be indicated implicitly from the UL grant and/or explicitly indicated within the UL grant); and 
using a scheduled resource of the multiple transmission time interval uplink grant associated with a process identification value for each data transmission of the 
Claim 8, see claim 3 for the rejection, Suzuki as modified discloses the user equipment according to claim 6, wherein the information comprises at least one process identification value associated with the previous burst of data transmissions to be retransmitted and a number of transmission time intervals scheduled by the multiple transmission time interval uplink grant.  
Claim 9, see claim 4 for the rejection, Suzuki as modified discloses the user equipment according to claim 8, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: 
if the multiple transmission time interval uplink grant having cyclic redundancy check bits scrambled with a configured scheduled radio network temporary identifier, include configured grant-uplink control information in each data transmission of the subset; and use a scheduled resource of the multiple transmission time interval uplink 
Claim 11, Suzuki as modified discloses the user equipment according to claim 8, wherein the at least one process identification value is a first process identification value indicative for a first transmission of the retransmissions (Lee [0190] Upon reception of one or more UL grants by the WTRU, the WTRU may initiate the transmission (either initial transmission or re-transmission) of one or more TTI bundle(s), the UL/DL subframe configuration, the intended HARQ process ID, which may be indicated implicitly from the UL grant and/or explicitly indicated within the UL grant). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki and Park invention with Lee invention to include the claimed limitation(s) so as to allow the UE to receive uplink grant from the network including the intended HARQ process ID in order for the UE to process retransmission data to the network.     
Claim 18, see claim 3 for the rejection, Suzuki as modified discloses the method of claim 17, wherein the information comprises at least one process identification value associated with the previous burst of data transmissions to be retransmitted and a number of transmission time intervals scheduled by the multiple transmission time interval uplink grant.  
Claim 19, see claim 4 for the rejection, Suzuki as modified discloses the method of claim 18, wherein the multiple transmission time interval uplink grant having the cyclic redundancy check bits scrambled with a configured scheduled radio network temporary identifier causes the network device to include configured grant-uplink control 
Claim 22, see claim 3 for the rejection, Suzuki as modified discloses the apparatus of claim 21, wherein the information comprises at least one process identification value associated with the previous burst of data transmissions to be retransmitted and a number of transmission time intervals scheduled by the multiple transmission time interval uplink grant.  
Claim 23, see claim 4 for the rejection, Suzuki as modified discloses the apparatus of claim 21, wherein the multiple transmission time interval uplink grant having the cyclic redundancy check bits scrambled with a configured scheduled radio network temporary identifier causes the network device to include configured grant-uplink control information in each data transmission of the subset and to use a scheduled resource of the multiple transmission time interval uplink grant associated with a process identification value for each data transmission of the retransmission.  
Claim(s) 5, 10, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2019/0327761, Park et al., US 2011/0134813 and Lee et al., US 2013/0242824 in view of Hoymann et al., US 2012/0170504.
Claim 5, Suzuki as modified discloses the method of claim 3, comprising: 
if the multiple transmission time interval uplink grant having cyclic redundancy check bits scrambled with a cell radio network temporary identifier, 
but Suzuki, Park and Lee invention is silent on,  

However, as Hoymann discloses using scheduled resources of the multiple transmission time interval uplink grant ([0044] With the downlink transmission D also uplink grants are sent) associated with consecutive process identity values starting with an initial process identity value indicated by the at least one process identification value for the retransmission (fig 4, HARQ ID, 0-7), wherein the consecutive process identity values are one of determined or received by the user equipment (fig 4, HARQ ID, 0-7).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki, Park and Lee invention with Hoymann invention to include the claimed limitation(s) so as to allow the UE to receive multiple uplink grants associated with HARQ IDs, frame and subframe numbers from the network in order for the UE to determine retransmission data accordingly to the network.     
Claim 10, see claim 5 for the rejection, Suzuki as modified discloses the user equipment according to claim 8, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the 38NC317296-US-NP apparatus at least to: 
if the multiple transmission time interval uplink grant having cyclic redundancy check bits scrambled with a cell radio network temporary identifier, use scheduled 
Claim 20, see claim 5 for the rejection, Suzuki as modified discloses the method of claim 18, wherein the multiple transmission time interval uplink grant having the cyclic redundancy check bits scrambled with a cell radio network temporary identifier causes the network device to use for the retransmission scheduled resources of the multiple transmission time interval uplink grant associated with consecutive process identity values starting with an initial process identity value indicated by the at least one process identification value in the multiple transmission time interval uplink grant.  
Claim 24, see claim 5 for the rejection, Suzuki as modified discloses the apparatus of claim 21, wherein the multiple transmission time interval uplink grant having the cyclic redundancy check bits scrambled with a cell radio network temporary identifier causes the network device to use for the retransmission scheduled resources of the uplink grant associated with consecutive process identity values starting with an initial process identity values indicated by the at least one process identification value in the multiple transmission time interval uplink grant.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2019/0327761, Park et al., US 2011/0134813 and Lee et al., US 2013/0242824 in view of Sundararajan et al., US 2020/0044793.
Claim 12, Suzuki as modified discloses the apparatus of claim 8, 
but Suzuki, Park and Lee invention is silent on,  

However, as Sundararajan discloses wherein the at least one process identification value is indicative of a time offset relative to a first slot of the multiple transmission time interval uplink grant ([0075] an initial transmission may be transmitted in first slot 345, and subsequent slots 350 of a set of slots may be configured for retransmissions. In some cases, the configuration information may indicate which slots of the set of slots are for retransmissions (e.g., via a bitmap or through a time hopping offset (such as the integer M) that may be used to repeatedly shift forward a slot index used for each subsequent retransmission)), wherein the time offset is identifying a first subframe, slot, or symbol for a first transmission of the retransmission ([0075] an initial transmission may be transmitted in first slot 345, and subsequent slots 350 of a set of slots may be configured for retransmissions. In some cases, the configuration information may indicate which slots of the set of slots are for retransmissions (e.g., via a bitmap or through a time hopping offset (such as the integer M) that may be used to repeatedly shift forward a slot index used for each subsequent retransmission)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Suzuki, Park and Lee invention with Sundararajan invention to include the claimed limitation(s) so as to allow the network to indicate initial resources for an initial uplink transmission slot and .     

Allowable Subject Matter
Claim 13-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 13, the apparatus according to claim 9, wherein a process identification of at least one further retransmission other than the first transmission of the subset of data transmissions is determined implicitly based on a process identification of the at least one process identification value and a duration in the multiple transmission time interval uplink grant.  
Claim 14, the user equipment according to claim 6, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to: 
if the information indicates that a number of transmissions associated with the multiple transmission time interval uplink grant is exceeding the number of retransmissions of the previous burst of data transmissions, use at least one transmission associated with the multiple transmission time interval uplink grant for transmitting a data with a process identity value other than process identity values corresponding to processes used for the retransmissions.  

if the information indicates that a number of transmissions associated with the grant is different than a number of transmissions transmitted in the previous burst of data transmissions, ignore a new data indicator of the multiple transmission time interval uplink grant; and 
retransmit the previous burst of data transmissions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DINH NGUYEN/Primary Examiner, Art Unit 2647